Citation Nr: 0325980	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  96-22 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for skin lesions of the 
upper body and thighs, to include as secondary to a 
undiagnosed illness.

2.  Entitlement to service connection for prostatitis, to 
include as secondary to an undiagnosed illness.

3.  Entitlement to service connection for a low back 
disability, to include as secondary to an undiagnosed 
illness.

4.  Entitlement to service connection for chest pain, to 
include as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1993, including a period of service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, among other things, denied the 
benefits sought on appeal.

The Board notes that in July 2002, the RO was notified by the 
veteran's Congressional representative that the veteran 
desired to file claims of entitlement to service connection 
for loss of his tailbone and hair, muscle spasms, a swollen 
prostate, damaged intestines and depression in addition to 
the claims on appeal.  The RO has not adjudicated these 
claims and, as such, they are not properly before the Board 
for appellate consideration.  Accordingly, these issues are 
referred to the RO for review.


REMAND

The evidence of record shows that the veteran filed an 
informal claim for entitlement to service connection for a 
number of disabilities in May 1993, followed by the 
submission of a formal application for benefits in July 1993.  
He most recently requested that his disabilities be 
considered service-connected as symptoms of an undiagnosed 
illness as a result of his service in the Persian Gulf War.  


The claims here on appeal were denied by the RO in a June 
1994 rating decision.  A rating decision dated in May 1996 
shows that the claims remained denied as not well grounded.  
The claims were reconsidered as part of a Persian Gulf War 
claim and again denied as not well grounded in a September 
2000 rating decision.

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)] (the VCAA) was signed into legislation.  The VCAA 
redefines the obligations of VA with respect to its duty to 
notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim by, among other things, disposing of the need to file a 
well-grounded claim in order to be assisted in the 
development of that claim.  Additionally, judicial precedent 
requires that VA advise a claimant not only of his own 
responsibilities with respect to gathering evidence, but of 
VA's responsibilities in obtaining specific evidence on 
behalf of a claimant.  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The RO has at no time advised the veteran of the change in 
the law and/or his rights and responsibilities under the 
VCAA.  Additionally, the RO has not readjudicated the 
veteran's claims on appeal on the merits as is required under 
the VCAA.

Regulations implementing the VCAA were promulgated which 
allowed the Board to directly advise claimants in writing of 
his/her rights and responsibilities under the VCAA, as well 
as the responsibilities of VA in assisting claimants in 
obtaining evidence, as opposed to remanding all cases that 
did not have the statutorily mandated notice language to the 
ROs.  The Board's notice to claimants included a request for 
the claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of any notice of the VCAA, the Board finds that it has no 
alternative but to remand this matter to the RO to ensure 
that the veteran is given proper notice of his rights and 
responsibilities under the VCAA, advised of the specific 
evidence needed to substantiate each of his claims on appeal, 
allowed the appropriate time in which to respond to the 
notice of the VCAA and/or waive that response time, and to 
ensure that all duty to notify and duty to assist obligations 
of VA are met.  It is noted that due to the recent 
invalidation of regulations implementing the VCAA, the Board 
does not have the authority to cure this procedural defect 
itself.

Additionally, the Board finds, after a complete review of the 
record, that the evidence is insufficient upon which to 
render a decision on the claims on appeal.  First and 
foremost, the veteran must be scheduled for a personal 
hearing before an RO hearing officer as he requested such a 
hearing in June 1997.  Additionally, there is no medical 
opinion of record which speaks directly to whether the 
veteran's complaints and medical treatment recorded during 
service are in any way related to current complaints and 
diagnostic impressions of record.  Furthermore, there is a 
reference to dermatologic treatment in an April 1998 VA 
examination report, but no evidence of the treatment records 
ever being sought.  As such, this matter must be remanded for 
further development.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate each claim on appeal and 
given an opportunity to supply 
additional evidence and/or argument, 
identify additional evidence for VA to 
obtain, or waive his right to the one-
year response time required under the 
VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.	The veteran should be scheduled for a 
personal hearing before an RO hearing 
officer as requested by the veteran in 
June 1997.

3.	The veteran should be requested to 
supply the names and addresses of any 
and all medical specialists who may 
have treated him since his discharge 
from service, including the 
dermatologist referenced in the April 
1998 VA examination report.  All 
treatment records should be obtained 
and associated with the veteran's 
claims folder.

4.	After receipt of all treatment 
records, the veteran should be 
afforded a physical examination to 
determine if any currently diagnosed 
disability is as likely as not to be a 
result of his service, including his 
service in the Southwest Asia theater 
of operations during the Persian Gulf 
War.  All opinions rendered should be 
accompanied by complete rationale and 
the examiner should comment upon 
his/her review of the veteran's 
service medical records and medical 
history.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




